MEMORANDUM **
We assume without deciding that conditioning Legree’s release to the hospice for necessary medical care on a plea of nolo contendere would violate Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970). A diabetic could not constitutionally be denied his insulin until he pleaded guilty. Nevertheless, Legree has not established that the state court reached a decision “that was contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). The state appellate court, after its own review of the record, determined that Legree “was thoroughly aware of his choices,” that “[t]he court’s expression of a willingness to release him upon entry of the plea and adequate proof of his medical condition did not preclude a favorable ruling on the request” for release, and that Legree “made an informed, intelligent decision to enter the plea.” Legree has not shown that the court’s factual finding that he was aware of his options was an “unreasonable determination of the facts” in the record. 28 U.S.C. § 2254(d)(2). Given this, the court’s ruling that the plea was voluntary was not an unreasonable application of Brady. 28 U.S.C. § 2254(d)(1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.